DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Korean patent application number 10-2020-0119312, filed on September 16, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 30, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chung et al. (US Pub. 2019/0014276).
In regard to claim 1, note Cheung discloses an image sensor comprising a pixel including a photoelectric conversion device configured to convert sensed light into charges and to store the charges prior to providing the charges to a floating diffusion node (paragraph 0018, and figure 5: PD_L), and the floating diffusion node configured to store the charges provided from the photoelectric conversion device (paragraph 0019, and figure 5: Cfd1), a timing generator configured to generate a reset signal including, prior to a light-sensing period, a first reset signal pulse for enabling an erasing of charges stored in at least one of the photoelectric conversion device and the floating diffusion node (paragraphs 0025-0028, figure 5: RST, PD_L, Cfd1, and figure 6: RST, t1-t6), and generate a transfer signal including, subsequent to the light-sensing period, at least two transfer signal pulses, each transfer signal pulse enabling a moving of charges stored in the photoelectric conversion device to the floating diffusion node (paragraphs 0030, 0037-0038, figure 5: TX_L, PD_L, Cfd1, and figure 6: TX_L, t23, t14), and a readout circuit configured to generate output data by summing results of performing at least two samplings for the floating diffusion node based on the at least two transfer signal pulses (paragraphs 0021-0022, 0039, and figure 5: SF, SW, C; the circuitry connected to the floating diffusion node Cfd1, comprising the source follower SF, select transistor SEL, the switches SW, and capacitors C are considered to correspond to the readout circuit, and wherein the two samples EXP_L for HCG and EXP_L for LCG are combined), wherein the reset signal and the transfer signal each include a first logical level and a second logical level (figure 6: RST, TX_L; the signals RST and TX_L include first and second logic levels, i.e., high and low).
In regard to claim 5, note Cheung discloses that the photoelectric conversion device is reset when both the reset signal and the transfer signal are at the first logic level (paragraphs 0025-0028, figure 5: RST, TX_L, PD_L, and figure 6: RST, t2-t3; in order to reset PD_L, both the reset signal RST and the transfer signal TX_L are high), the floating diffusion node is reset when the reset signal is at the first logic level and the transfer signal is at the second logic level (paragraphs 0025-0028, figure 5: RST, Cfd1, and figure 6: RST, TX_L, t3-t6; in order to reset Cfd1, the reset signal RST is high, and the transfer signal TX_L are low), and the charges stored in the photoelectric conversion device are transferred to the floating diffusion node when the reset signal is at the second logic level and the transfer signal is at the first logic level (paragraphs 0030, 0037-0038, figure 5: TX_L, PD_L, Cfd1, and figure 6: RST, TX_L, t23, t14; in order to transfer charge from PD_L to Cfd1, the reset signal RST is low, and the transfer signal TX_L are high).
In regard to claim 9, note Cheung discloses that the pixel further includes a transfer transistor configured to receive the transfer signal through a transfer gate terminal and connect the photoelectric conversion device to the floating diffusion node (paragraphs 0030, 0037-0038, figure 5: TX_L, PD_L, Cfd1), and a reset transistor configured to receive the reset signal through a reset gate terminal and reset the floating diffusion node (paragraph 0020, 0025-0028, and figure 5: RST, Cfd1).
In regard to claim 10, note Cheung discloses that a driving transistor configured to amplify a signal of the floating diffusion node (paragraph 0021, and figure 5: SF), and a selection transistor configured to select the pixel from among a plurality of pixels (paragraph 0021, and figure 5: SEL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub. 2019/0014276, in view of Yang et al. (US Patent 9,380,233).
In regard to claim 19, note Cheung discloses an image sensor comprising at least one pixel including a photoelectric conversion device configured to convert sensed light into charges and a floating diffusion node (paragraphs 0018-0019, and figure 5: PD_L, Cfd1), a timing generator configured to generate a reset signal including, prior to a light-sensing period, a first reset signal pulse for enabling an erasing of charges stored in at least one of the photoelectric conversion device and the floating diffusion node (paragraphs 0025-0028, figure 5: RST, PD_L, Cfd1, and figure 6: RST, t1-t6), and generate a transfer signal including, subsequent to the light-sensing period, at least two transfer signal pulses, each transfer signal pulse enabling a moving of charges stored in the photoelectric conversion device to the floating diffusion node (paragraphs 0030, 0037-0038, figure 5: TX_L, PD_L, Cfd1, and figure 6: TX_L, t23, t14), and a readout circuit configured to receive a pixel signal from the pixel array through at least one column line and generate output data (paragraphs 0021-0022, 0039, and figure 5: SF, SW, C, OUT; the circuitry connected to the floating diffusion node Cfd1, comprising the source follower SF, the switches SW, and capacitors C are considered to correspond to the readout circuit, and wherein this circuitry generates output data for output on to the output line OUT.
Therefore, it can be seen that the primary reference fails to explicitly disclose that the image sensor includes a pixel array that includes the at least one pixel, a row decoder configured to provide a control signal to the at least one pixel through at least one row line, that the timing generator is configured to generate a ramp signal for sampling, and that the readout circuit is configured to generate the output data by sampling the pixel signal based on the ramp signal.
In analogous art, Yang discloses the use of an image sensor that includes a pixel array that includes at least one pixel (column 4, lines 34-42, and figures 1 & 3: 110), a row decoder configured to provide a control signal to the at least one pixel through at least one row line (column 5, lines 21-26, and figures 1 & 3: 120), that the timing generator is configured to generate a ramp signal for sampling (column 5, lines 5-10, and figures 1 & 3: 170, 160), and that the readout circuit is configured to generate the output data by sampling the pixel signal based on the ramp signal (column 5, lines 26-47, and figures 1 & 3: 140, 142).  The Examiner notes that image sensors that includes a pixel array that having the at least one pixel, a row decoder configured to provide a control signal to the at least one pixel through at least one row line, a timing generator configured to generate a ramp signal for sampling, and a readout circuit that is configured to generate the output data by sampling the pixel signal based on the ramp signal are commonly known and widely used in the art in order to control the operation of an image sensor to generate a two dimensional digital image for storage and/or reproduction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that that the image sensor includes a pixel array that includes the at least one pixel and a row decoder configured to provide a control signal to the at least one pixel through at least one row line, that the timing generator is configured to generate a ramp signal for sampling, and that the readout circuit is configured to generate the output data by sampling the pixel signal based on the ramp signal, as taught by Yang, and is well known in the art for purposes of controlling the operation of an image sensor to generating a two dimensional digital image for storage and/or reproduction.

Allowable Subject Matter
Claims 2-4, 6-8, 11, 12, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 13, the prior art does not teach or fairly suggest the use of an operating method of an image sensor including a photoelectric conversion device and a floating diffusion node, the operating method comprising resetting the photoelectric conversion device and the floating diffusion node, converting sensed light into charges while a shutter of the image sensor is opened and closed once, transferring a first subset of the charges from the photoelectric conversion device to the floating diffusion node, resetting the floating diffusion node, and transferring a second subset of the charges from the photoelectric conversion device to the floating diffusion node, in conjunction with the other limitations of the claims.
As for claims 14-18, the reasons for allowance of these claims is due at least to their dependency upon allowable claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697